UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53652 Resource Real Estate Investors 6, L.P. (Exact name of registrant as specified in its charter) Delaware 37-1548084 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) One Crescent Drive, Suite 203, Navy Yard Corporate Center, Philadelphia, PA19112 (Address of principal executive offices) (Zip code) (215) 231-7050 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No R (Back to Index) (Back to Index) RESOURCE REAL ESTATE INVESTORS 6, L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION ITEM 1. Financial Statements Consolidated Balance Sheets – June 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations − Three and Six Months Ended June 30, 2010 and 2009 (unaudited) 4 Consolidated Statement of Changes in Partners’ Capital − Six Months Ended June 30, 2010 (unaudited) 5 Consolidated Statements of Cash Flows− Six Months Ended June 30, 2010 and 2009 (unaudited) 6 Notes to Consolidated Financial Statements – June 30, 2010 (unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 18 ITEM 4. Controls and Procedures 18 PART II OTHER INFORMATION ITEM 6. Exhibits 19 SIGNATURES 20 (Back to Index) (Back to Index) PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RESOURCE REAL ESTATE INVESTORS 6, L.P. CONSOLIDATED BALANCE SHEETS (in thousands) June 30, December 31, (unaudited) ASSETS Rental property, at cost: Land $ $ Buildings and improvements Personal property Construction-in-progress 7 7 Accumulated depreciation and amortization ) ) Cash Restricted cash Tenant receivables 7 27 Loans held for investment, net − − Prepaid expenses and other assets Deferred financing costs, net $ $ LIABILITIES AND PARTNERS’ CAPITAL Liabilities: Mortgage notes payable $ $ Accounts payable and accrued expenses Accrued interest expense Payables to related parties Prepaid rent Security deposits Total liabilities Partners’ capital Total liabilities and partners’ capital $ $ The accompanying notes are an integral part of these consolidated financial statements. (Back to Index) 3 (Back to Index) RESOURCE REAL ESTATE INVESTORS 6, L.P. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per unit data) (unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenues: Rental income $ Interest income from loans held for investment − 60 − Expenses: Rental operating Management fees – related parties General and administrative Provision for loan loss − 38 − 96 Depreciation and amortization Total expenses (Loss) income before interest expense, net ) ) 14 ) Interest expense, net ) Net loss $ ) $ ) $ ) $ ) Weighted average limited partner units outstanding Net loss per weighted average limited partner unit $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. (Back to Index) 4 (Back to Index) RESOURCE REAL ESTATE INVESTORS 6, L.P. CONSOLIDATED STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE SIX MONTHS ENDED JUNE 30, 2010 (in thousands, except units) (unaudited) General Partner Limited Partners Total Amount Units Amounts Amount Balance at January 1, 2010 $
